Exhibit 10.41
 
EXECUTION COPY
 
CONSENT AND AMENDMENT NO. 21 TO CREDIT AGREEMENT
 
This CONSENT AND AMENDMENT NO. 21 TO CREDIT AGREEMENT (this “Amendment”) is
dated as of December 22, 2010 by and among INTERNATIONAL TEXTILE GROUP, INC., a
Delaware corporation (“ITG”), the other Borrowers and Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself
and as Agent (“Agent”), and the other Lenders signatory hereto.  Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement dated as of December 29, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”); and
 
WHEREAS, the parties to the Credit Agreement have agreed to an amendment to the
Credit Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1           Consent.  Each of the Lenders signatory hereto hereby (i) consents
to the sale by Apparel Fabrics Properties, Inc. to MeadWestvaco of all
merchantable pine and hardwood trees to be cut and removed from that certain
real property identified as a tract labeled as Tax Map Number G PIN NO.
2446-30-7636 containing 453.0357 acres, more or less, lying off of US Business
Route 29 in Pittsylvania County, Virginia, (ii) acknowledges and agrees that the
Borrowers are not required to repay the Obligations from the proceeds of such
asset sale and (iii) authorizes and directs the Agent to execute and deliver or
to direct the execution and delivery of, as applicable, the Partial Certificate
of Satisfaction in connection with such asset sale, substantially in the form
attached as Exhibit I hereto.
 
2           Amendment to Credit Agreement.  Section 5.4(r) of the Credit
Agreement is hereby amended by replacing the occurrence of the date “September
30, 2010” set forth therein with the date “January 31, 2011”.
 
3           Representations and Warranties.  In order to induce Agent and the
Lenders to enter into this Amendment, each Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:
 
(a)           the execution, delivery and performance by each Credit Party of
this Amendment has been duly authorized by all necessary corporate and
partnership action and this Amendment is a legal, valid and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms; and
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           upon the effectiveness of this Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Amendment after giving effect to this
Amendment and the transactions contemplated hereby.
 
4           Conditions to Effectiveness.  This Amendment shall be effective on
the date when this Amendment shall have been duly executed and delivered by each
Borrower, each other Credit Party party hereto, Agent and the Required Lenders.
 
5           Miscellaneous.
 
5.1           Effect; Ratification.
 
(a)           Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
(c)           Each Credit Party acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.
 
5.2           Counterparts and Signatures by Fax.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original but all together one and the same instrument.  Any party delivering an
executed counterpart of this Amendment by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
5.3           Severability.  In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
5.4           Loan Document.  This Amendment shall constitute a Loan Document.
 
5.5           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
[Signature Pages Follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
BORROWERS:


INTERNATIONAL TEXTILE GROUP, INC.
BURLINGTON INDUSTRIES LLC
CONE JACQUARDS LLC
CONE DENIM LLC
CARLISLE FINISHING LLC
SAFETY COMPONENTS FABRIC
   TECHNOLOGIES, INC.
                   
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: VP & Treasurer            
       
NARRICOT INDUSTRIES LLC
 
By: International Textile Group, Inc., its sole member
                    By: /s/ Craig J. Hart     Name: Craig J. Hart     Title: VP
& Treasurer  

 


[Signature Page to Amendment No. 21 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
OTHER CREDIT PARTIES:
 
APPAREL FABRICS PROPERTIES, INC.
BURLINGTON INDUSTRIES V, LLC
CONE ADMINISTRATIVE AND SALES LLC
CONE INTERNATIONAL HOLDINGS II, INC.
INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC
BURLINGTON WORLDWIDE INC.
CONE DENIM WHITE OAK LLC
CONE INTERNATIONAL HOLDINGS, INC.
CONE ACQUISITION LLC
WLR CONE MILLS IP, INC.
                   
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: VP & Treasurer            
       
VALENTEC WELLS, LLC
 
By: International Textile Group, Inc.,
its sole member
                    By: /s/ Craig J. Hart     Name: Craig J. Hart     Title: VP
& Treasurer  


 
[Signature Page to Amendment No. 21 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as the Agent and a Lender
                   
By:
/s/ Donald Cavanagh     Title: Its Duly Authorized Signatory  

 
 
[Signature Page to Amendment No. 21 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
UBS LOAN FINANCE LLC, as a Lender
           
By:
/s/ Irja R. Otsa     Name: Irja R. Otsa     Title: Associate Director          
  By: /s/ Irja R. Otsa     Name: Irja R. Otsa     Title: Associate Director  

 


[Signature Page to Amendment No. 21 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender
           
By:
/s/ John Yankauskas     Name: John Yankauskas     Title: Sr. Vice President  

 


[Signature Page to Amendment No. 21 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


Form of  Partial Certificate of Satisfaction


[see attached]
 